DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.
Response to Amendment
This action is in response to the amendment filed 12/30/21. In the amendment claims 1-2, 4, and 6-7 have been amended, claims 21-25 have been newly added, and claims 9-20 have been withdrawn from consideration. 
Response to Arguments
Applicant's arguments filed 12/30/21 with respect to the previously presented 35 USC 102 and 103 rejection of claims 1-2, 4, and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the claimed “first device” of claim 1 is now being considered as a combination of a first control circuit 213 of the capturing device 140 and a display 104 ([0027], Costa) as discussed in detail below. The examiner notes that the amended claim 1 required the first device that includes a first control circuit and a display. And the examiner interprets claim 1 as that the first device performs a displaying function wherein the first device can include plurality of parts that communicate with each other to provide the image of the surgical site for the surgeon to view. And these parts are ([0027] and [0044], Costa).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 recites the limitation “the screen” in lin. 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the display of claim 1 or it introduces a new matter. For examination, the examiner treats it as it refers to the display.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 21-22 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Costa et al., US20100161129, herein “Costa”.
Re. claim 1, Costa discloses a surgical system (Fig. 2), comprising: 
140/104 (Fig. 1-2, [0027] and [0044]) comprising a first control circuit (213 is a part of 140, Fig. 2, [0037])) and a display 104 ([0026], Fig. 1); and 
a second device (109, Fig. 2, [0036]) configured to effect a surgical function (109 includes a surgical tool 139 to perform a surgical function, Fig. 2), wherein the second device comprises a second control circuit ([0036], 259) in signal communication with the first control circuit ([0036]-[0037]), wherein the second control circuit 259 is configured to selectively toggle the second device between a secondary operating mode (the camera using mode), in which the second device is configured to control the first device, and a primary operating mode, in which the second device is configured to control the surgical function (the tool using mode), and wherein an ability of the second device to effect the surgical function is disabled when the second device is in the secondary operating mode ([0037], as described, the second circuit 259 can selectively switch between the secondary operating mode wherein the first device is being used, and the primary operating mode wherein the surgical tool is being used. And when either the secondary or primary operating modes is in active, the other operating mode will be in a soft-locked position [0037]).
Re. claim 2, Costa discloses wherein the second device 109 comprises an end effector ([0034] or [0040], surgical tool 139 can be a graspers, cutters, needles or end effectors) positioned within a sterile field (as shown in Fig. 2, the surgical tool 139 is placed within a surgical field which is a sterile field), and wherein the end effector is viewable on the display ([0027], the image of the surgical tool 139 is captured on the camera 140 and viewed on the display 104).
Re. claim 3, Costa discloses wherein the secondary operating mode comprises a cursor mode ([0027] or [0037] in the secondary operating mode, the second device 109 activates the camera to capture the images at the surgical site so that the surgeon can view them), and wherein the primary operating mode comprises a tissue treatment mode ([0034], wherein the primary operating mode comprises medical procedure which including a tissue treatment mode such as grasping or cutting a tissue).
Re. claim 21, Costa discloses wherein the second device 109 is configured to provide an input to the first device (140/104) to adjust information displayed on the display when the second device is in the secondary operating mode ([0027], when the second device 109 is in the secondary operating mode (which is when the second device is used), 109 controls the processor 102 causing movements of the tools 138/139, and these movements are captured and displayed by/on the first device 140/104).
Re. claim 22, Costa discloses wherein the information displayed on the screen (considered display in view of 35 USC 112b rejection above) is configured to be provided over an image of a surgical site ([0027], [0030] the information displayed on the screen 104 is the image of a surgical site as well as the tools).
Re. claim 25, Costa discloses wherein the second device 109 comprises a handheld surgical instrument ([0034], the second device 109 includes a tool 138 which can be a graspers, cutters, needles that are handheld tools).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Timm et al., US20130267975, herein “Timm”.
Re. claim 5, Costa is silent about wherein the second control circuit is configured to toggle between the primary operating mode and the secondary operating mode in response to an audible command by a clinician. 
However, Timm discloses a similar surgical system that has a second device includes a voice user interface so that the user can interact with computers through voice/speech platform ([0263]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice user interface as taught and suggested by Timm into the device of Costa in order to for the user to interact with computers through voice/speed platform.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Takemura et al., US20150051617A1, herein “Takemura”.
a first device 140/104 (Fig. 1-2, [0027] and [0044]) comprising a first control circuit (213 is a part of 140, Fig. 2, [0037])) and a display 104 ([0026], Fig. 1); and 
a second device (109, Fig. 2, [0036]) configured to effect a surgical function (109 includes a surgical tool 139 to perform a surgical function, Fig. 2), wherein the second device comprises a second control circuit ([0036], 259) in signal communication with the first control circuit ([0036]-[0037]), wherein the second control circuit 259 is configured to selectively toggle the second device between a secondary operating mode (the camera using mode), in which the second device is configured to control the first device, and a primary operating mode, in which the second device is configured to control the surgical function (the tool using mode), and wherein an ability of the second device to effect the surgical function is disabled when the second device is in the secondary operating mode ([0037], as described, the second circuit 259 can selectively switch between the secondary operating mode wherein the first device is being used, and the primary operating mode wherein the surgical tool is being used. And when either the secondary or primary operating modes is in active, the other operating mode will be in a soft-locked position [0037]). But Costa is silent about, wherein the end effector is configured to select an anatomical feature on the display in the cursor mode from within the sterile field (the examiner notes that according to [0323] of the instant specification, the end effector does not physically select an anatomical feature on the display, but instead, the image of the end effector on the display configured to act as a mouse to select the anatomical feature on the display in the cursor mode).  
However, Takemura discloses a similar surgical system that has a monitor M ([0116]) and the surgical instrument 33 comprises a three-dimensional sensor 33b and a surgical instrument image 33a, wherein 33b is used to sense the position and attitude of the surgical instrument 33 in order to calculate and display the resection site planned for the surgery ( [0103], [0111]-[0114]), and once the calculation and display are done, the surgical instrument image 33a will be moved into the resection site accurately for the surgical instrument 33 to perform the resection(See Fig. 9-12, [0163]-[0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costa’s surgical tool to include the surgical instrument sensor and surgical image as taught and suggested by Takemura in order to accurately determine the resection site (anatomy structure of the tissue) for the surgical tool to perform the resection within the sterile field.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Lee et al., US20140275760A1, herein “Lee”.
Re. claim 23, Costa discloses the display 104 of the first device displays a 3-D image of the surgical site but Costa is silent about the first device is configured to display an augmented reality view of a surgical site.
However, Lee teaches a similar surgical robot system that has an augmented reality image display which can detect a plurality of markers in the real image to estimate a position and gaze direction of the camera using the detected markers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the display in Costa with the augmented reality image dispaly as taught and suggested by Lee since the substitution would have yielded predictable results, namely, a manner of displaying the view of the surgical site. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Lee further in view of Murphy et al., US20180263699A1, herein “Murphy”.
Re. claim 24, Costa in view of Lee discloses the display which can display a 3-D image and an augmented reality view of a surgical site but Costa in view of Lee is silent about wherein the display is configured to depict a hidden anatomical structure when the display is displaying the augmented reality view of the surgical site. 
However, Murphy teaches a similar surgical system that can generate 3D displays of anatomical structures from volume or shape data. The system includes the OsiriX image processing software from Pixmeo SARL or other image processing software to generate the 3D displays of the anatomical structure as desired ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to includes the image processing software as taught and suggested by Murphy into to the display of the device of Costa and Lee in order to display the 3D images of anatomical structures based on a volume or shape data that has been programmed in the software.
Allowable Subject Matter
Claims 4 and 6 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 8, the prior art fails to disclose, teach, or suggest the surgical system as claimed including the combination of the first device and second device as claimed in claims 1-3 and wherein the second device comprises an ultrasonic instrument configured to apply ultrasonic vibrations to tissue, wherein the ultrasonic instrument comprises a first actuation button and a second actuation button, wherein, in the primary operating mode, the first actuation button is configured to actuate a first energy level and the second actuation button is configured to actuate a second energy level, and wherein, in the secondary operating mode, the first actuation button comprises a first cursor button and the second actuation button comprises a second cursor button.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771